DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments along with the affidavit by Jiaxing Huang in the reply filed on February 26, 2021 are acknowledged and have been fully considered. Claims 1-24 are pending.  Claims 1-4, 6-11, 13-19, and 21-24 are under consideration in the instant office action. Claims 5, 12, and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and /or species, there being no allowable generic or linking claims. Claims 21-24 are newly added. Applicant’s claim amendments and arguments necessitated a new ground of rejections under 35 USC 102(a)(1) and 103 as set forth below. Accordingly this office action is made FINAL.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view of the new rejections set forth below.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-17 and 23-24 recite the limitation "coloring agent" directly or indirectly in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite the incorporation of a coloring agent. The examiner explains to applicant that the use of the phrase “additional coloring agent” in claims 15-17 and 23-24 can be interpreted in the instant case to main claim 1 incorporates a coloring agent and in the dependent claims applicant is further incorporating additional coloring agent. Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (ACS Applied Materials & Interfaces, Vol.2(6), 1707-1713, 2010, IDS reference, newly cited)
Note: The claims are examined with respect to the elected species only limiting graphene oxide as the specific graphene oxide type; chitosan as the specific water dispersible polymer type; and ascorbic acid as the specific type of second dispersant.
Yang et al. disclose nanocomposites of chitosan and graphene oxide are prepared by simple self-assembly of both components in aqueous media. It is observed that graphene oxide is dispersed on a molecular scale in the chitosan matrix and some interactions occur between chitosan matrix and graphene oxide sheets. These are responsible for efficient load transfer between the nanofiller graphene and chitosan matrix. Compared with the pure chitosan (CS), the tensile strength, and Young’s modulus of the graphene-based materials are significantly improved by about 122 and 64%, respectively, with incorporation of 1 wt % graphene oxide (GO). At the same time, the elongation at the break point increases remarkably. The experimental results indicate that graphene oxide sheets prefer to disperse well within the nanocomposites (see abstract). It is crucial to have the uniform filler dispersion within the polymer matrix and good interfacial adhesion between nanofillers and polymer matrix. In the family of graphene, GO attaches many oxygen-containing hydrophilic functional groups such as -COOH and -OH. Moreover, the surfaces of GO sheets are highly negatively charged when dispersed in water, apparently as a result of ionization of carboxylic  acid  and  phenolic  hydroxyl  groups  on  the  GO sheets.  The  hydrophylicity  of  GO  and  electrostatic repulsion results in the dispersion of GO at the individual sheet level in water. On the other hand, as a hydrophilic biopolymer with -NH2 and -OH in each unit, CS can be protonated to polycationic material in acid media, which is favor  of  the  interaction  between  polymer  chains  and  GO sheets.  Thus  a  good  dispersion  of  GO  in  CS  solution  is expected.  Here  we  report  a  simple  and  environmentally friendly strategy for the synthesis of CS/GO nanocomposites by self-assembly. The tensile strength and Young’s modulus are significantly improved by about 122 and 64%, respectively, by addition of only 1 wt % GO (see pages 1707-1708). Graphene oxide (GO) was prepared from graphite by the Hummers method. CS/GO nanocomposites with 0.3, 0.5, and 1 wt % of filler were prepared as follows: GO was dissolved in 20 mL of water and treated with ultrasound for 45 min. CS solution of 1 wt % was prepared by dissolving CS in 0.5% (v/v) aqueous acetic acid solution. Then GO solution was added into the chitosan solution, followed by stirring for 24 h. After that, this homogeneous CS/ GO solution was poured into a hydrophobic glass plate kept at 40 °C for film formation until its weight equilibrated (see page 1708). Yang et al. disclose regarding the interactions on page 1712 as follows:

    PNG
    media_image1.png
    794
    1123
    media_image1.png
    Greyscale


Yang et al. disclose in general, good dispersion and interfacial stress transfer are important factors for preparing reinforcing nanocomposites. This leads to a more uniform stress distribution and minimizes the presence of the stress concentration center. As discussed above, the oxygen-containing groups and negative charges on the GO surface can interact effectively with the polycationic CS through hydrogen bonding and electrostatic attraction. Moreover, the large aspect ratio of the graphene sheets is also favorable to stress transfer. The compatibility and strong interaction between GO and the CS matrix greatly enhances the unidirectional dispersion of GO sheets on the molecular scale in CS matrix as well as the interfacial adhesion, thus significantly increasing the meYangical properties of the nanocomposites (see page 1712).
With regard to the limitation reciting the composition is a cosmetic composition in claim 1, a hair coloring composition in claim 4, and the limitation of claim 2 are nothing but recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case since Yang et al. teach the same structure it meets the claim absent evidence to the contrary. Similarly with regard to the limitations of claims 13-14 and 18-19 since Yang et al. disclose exactly the same composition it will inherently provide the outcomes recited in claims 13-14 and 18-19 absent evidence to the contrary.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). With regard to the limitations of claims 16-17 since Yang et al. teach CS/GO in water it meets the consisting of requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4, 6-11, 13-19 and newly added claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (ACS Applied Materials & Interfaces, Vol.2(6), 1707-1713, 2010, IDS reference newly cited), Ordikhani et al. (Carbon, 84, 91-102, 2015, previously cited), Zhang et al. (Chem. Commun., 2010, 46, 1112–1114, previously cited), and Highlander (WO 2015/160764, newly cited).
Applicant Claims
Applicant claims a cosmetic composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
The teachings of Yang et al. are set forth above and are herein incorporated by reference in its entirety.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Yang et al. do not specifically teach the average thickness of the graphene oxide chitosan coating as recited in claim 3. This deficiency is cured by the teachings of Ordikhani et al.
Ordikhani et al.  teach novel graphene oxide/chitosan nanocomposite coatings with long term drug-eluting potential are presented. The coatings are fabricated by the facile and reproducible electrophoretic deposition technique. Analysis of the prepared films shows that the graph- ene oxide nanosheets are exfoliated in the chitosan matrix. Fourier-transform infrared spectrometry reveals polymer attachment to the carboxylic bonds of graphene oxide, pro- viding In vitro viability assay by human osteosarcoma cells (MG-63) demonstrates that the nanocomposite films are highly biocompatible up to 30 wt% graphene oxide, but at higher concentrations a slight cytotoxicity is noticed. Alkaline phosphates enzyme assay also reveals that the presence of graphene oxide nanosheets moderately hampers osteogenesis of the cultured cells. It is shown that vancomycin-loaded nanocomposite coatings gradually release the drug macromolecules for relatively long period of time (up to 4 weeks). The electrodeposited films also exhibit a high bactericidal potential against Gram-positive Staphylococcus aureus. Effects of graphene oxide nanosheets on the physicochemical, biological, antimicrobial and drug- eluting properties of electrodeposited chitosan films are presented and discussed.  It is shown that the GO/CS films support the initial attachment, proliferation and growth of osteoblast-like cells (see abstract). The surfaces of the GO nanosheets were noncovalently anchored with clouds of chitosan molecular chains, so that the states of the GO nanosheets were closely related to the behaviors of the chitosan ‘‘clouds’’. At low pH, the amino groups of chitosan are protonated and the chitosan ‘‘clouds’’ are highly extended; thus the GO sheets are stably dispersed due to intersheet electrostatic repulsion. With an increase of the pH, the chitosan ‘‘clouds’’ become deproto- nated and intersheet electrostatic repulsion is minimized; at the same time intermolecular association (hydrogen bonding) of chitosan molecules becomes dominant and the GO become aggregated. So that, the GO sheets formed face-to-face adher- ing multilayers prior to depositing on the electrode as Hasan et al. [54] called them bricks. In these films the face-to-face adhering multilayers, or bricks, deposited unevenly on the surface of the cathode. By increasing the GO concentration in EPD suspensions, more bricks were formed and deposited on the surface of the electrode, resulting in enhancing the roughness of the films. In addition, by increasing the concentration of GO nanosheets in the GO/CS suspensions the thickness of the coatings enhanced. While the thickness of the CS coating was 39 ± 1 m, the thickness of the GO/CS coatings prepared from suspension containing 0.05, 0.5 and 1 g/l GO were estimated to be ~54,  69  and  96 m,  respectively (see page 95).
Yang et al. do not specifically teach the inclusion of ascorbic acid. This deficiency is cured by the teachings of Zhang et al.
Zhang et al. teach individual graphene oxide sheets can be readily reduced under a mild condition using L-ascorbic acid (L-AA). This simple approach should ﬁnd practical applications in large scale production of water soluble graphene (see page 1112). that the reduction  of GO with L-AA results in a substantial removal of oxygen functionalities of the GO and the noteworthy restoration of the electronic conjugation state of the reduced GO. This method avoids the usage of harmful chemical reductants and any additional capping agents (polymers or surfactants) that are undesirable for most applications of graphene. Given these advantages, the strategy described in this study can be developed as a simple and environmentally friendly route to water soluble graphene (see page 1114).

Yang et al. do not specifically teach the incorporation of additional coloring agent (which the examiner interpreted to be coloring agent). This deficiency is cured by the teachings of Highlander.
Highlander teaches coatings comprising functionalized graphene(s) and polymers (resins). In accordance with the disclosure, graphene can be used with functionalization with polymers (resins) with or without pigments, fillers, reactive catalysts or accelerators as finishes (see abstract). A composition comprising: (A) functionalized graphene; and (B) a binder;  The composition of claim 1, wherein the binder is a polymeric binder (see claim 2). The composition according to any one of claims 1-7 further comprising a carrier, a filler, a pigment, or a dispersant (see claim 8). The composition may further comprise a pigment. In some embodiments, the pigment is a fine particle ranging in size from 0.01 to 100 µιη like carbon black, T1O2, Zinc oxide, antimony oxide, iron oxide (inorganic) Zinc powder, aluminum metal flake, or an organic dye selected from the dye classes of diazo, phthalocyanine, or quinacridone compounds, or another pigment known in the art (see page 3, line 13-17). Examples of metals used in the compositions include, but are not limited to silver, copper, aluminum, platinum, palladium, nickel, chromium, gold, bronze, and the like. Examples of metal oxides include titanium oxide, antimony tin oxide and indium tin oxide and color pigments, and materials such as fillers coated with metal oxides (see page 16, lines 14-20). Graphite may also be treated with intercalating agents and electrochemically oxidized. Graphite may also be treated with intercalating agents and electrochemically oxidized to be exfoliated to individual graphene oxide (GO) sheet or sheets by using sonication or other methods. The GO products, reduces or as prepared are commercially available. Furthermore, graphene oxide can be further functionalized with an amine, a hydroxyl, or carboxylic acid as described in the literature. Graphite may also be treated with intercalating agents and electrochemically oxidized. Graphite may also be treated with intercalating agents and electrochemically oxidized to be exfoliated to individual graphene oxide (GO) sheet or sheets by using sonication or other methods. The GO products, reduces or as prepared are commercially available. Furthermore, graphene oxide can be further functionalized with an amine, a hydroxyl, or carboxylic acid as described in the literature (page 13, lines 10-15).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to prepare a graphene oxide chitosan based coating with an average thickness of at least 1 m as recited in claim 3 because Ordikhani et al.  teach novel graphene oxide/chitosan nanocomposite coatings with long term drug-eluting potential are presented. The coatings are fabricated by the facile and reproducible electrophoretic deposition technique. Analysis of the prepared films shows that the graph- ene oxide nanosheets are exfoliated in the chitosan matrix. Fourier-transform infrared spectrometry reveals polymer attachment to the carboxylic bonds of graphene oxide, pro- viding a strong interaction and exfoliation of the nanolayers. In vitro viability assay by human osteosarcoma cells (MG-63) demonstrates that the nanocomposite films are highly biocompatible up to 30 wt% graphene oxide, but at higher concentrations a slight cytotoxicity is noticed. Alkaline phosphates enzyme assay also reveals that the presence of graphene oxide nanosheets moderately hampers osteogenesis of the cultured cells. It is shown that vancomycin-loaded nanocomposite coatings gradually release the drug macromolecules for relatively long period of time (up to 4 weeks). The electrodeposited films also exhibit a high bactericidal potential against Gram-positive Staphylococcus aureus. Effects of graphene oxide nanosheets on the physicochemical, biological, antimicrobial and drug- eluting properties of electrodeposited chitosan films are presented and discussed.  It is shown that the GO/CS films support the initial attachment, proliferation and growth of osteoblast-like cells (see abstract). The surfaces of the GO nanosheets were noncovalently anchored with clouds of chitosan molecular chains, so that the states of the GO nanosheets were closely related to the behaviors of the chitosan ‘‘clouds’’. At low pH, the amino groups of chitosan are protonated and the chitosan ‘‘clouds’’ are highly extended; thus the GO sheets are stably dispersed due to intersheet electrostatic repulsion. With an increase of the m because Ordikhani et al.  clearly teach that in addition, by increasing the concentration of GO nanosheets in the GO/CS suspensions the thickness of the coatings enhanced. While the thickness of the CS coating was 39 ± 1 m, the thickness of the GO/CS coatings prepared from suspension containing 0.05, 0.5 and 1 g/l GO were estimated to be ~54,  69  and  96 m,  respectively (see page 95). It is a result effective parameter as demonstrated by Ordikhani et al.  An ordinary skilled in the artisan would have had a reasonable expectation of success in combining the teachings of Yang et al. and Ordikhani et al.  because both references teach graphene oxide and chitosan based coatings.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate ascorbic acid in the composition of Yang et al. because Zhang et al. teach the utilization of ascorbic acid with graphene oxide. One of ordinary skill in the art would have been motivated to incorporate ascorbic acid because Zhang et al. teach that individual graphene oxide sheets can be readily reduced under a mild condition using L-ascorbic acid (L-AA).  this simple approach should ﬁnd practical applications in large scale production of water soluble graphene (see page 1112).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Yang et al. by incorporating coloring agents in the coating film because Highlander teaches coatings comprising functionalized graphene(s) and polymers (resins). In accordance with the disclosure, graphene can be used with functionalization with polymers (resins) with or without pigments, fillers, reactive catalysts or accelerators as finishes (see abstract). A composition comprising: (A) functionalized graphene; and (B) a binder; wherein the composition is used as a coating (see claim 1). The composition of claim 1, wherein the binder is a polymeric binder (see claim 2). The composition according to any one of claims 1-7 further comprising a carrier, a filler, a pigment, or a dispersant (see claim 8). The composition may further comprise a pigment. In some embodiments, the pigment is a fine particle ranging in size from 0.01 to 100 µιη like carbon black, T1O2, Zinc oxide, antimony oxide, iron oxide (inorganic) Zinc powder, aluminum metal flake, or an organic dye selected from the dye classes of diazo, phthalocyanine, or quinacridone compounds, or another pigment known in the art (see page 3, line 13-17). Examples of metals 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 





/TIGABU KASSA/
Primary Examiner, Art Unit 1619